The following is an examiner’s statement of reasons for allowance: The Examiner has considered the references cited in the IDS dated 12/10/21 and maintains that the instant claims are neither taught nor suggested by the prior art.  The WO 2015/0239141 reference teaches a composition that contains an organic oil that can be a vegetable oil.  See paragraph 12.  This can also contain a silicone resin and an amine functional poly-amide.  See paragraphs 33 to 35.  In fact Example 1 shows such a composition.  This is used to coat a can such that this reference is relevant to the instant claims.  It differs, though, in that it does not specifically teach an epoxidized vegetable oil.  The search report/office action that accompanied the RCE remedied this difference by citing JP 1986-2932662 which teaches an epoxidized vegetable oil in a coating composition used to coat cans.  From this it was concluded that the claims are rendered obvious.  
	Upon consideration this Examiner does not agree.  Note that the JP document teaches using either an epoxidized hydrocarbon or vegetable oil in amounts of up to 5 wt% while the claims require an epoxidized vegetable oil to be present in an amount of 5 wt% or greater. While there is a tine overlap, there is also a degree of selection from this secondary reference (type of oil and amount) that must occur before the claimed coating composition is reached.  
	The important consideration, though, is that amine groups cure epoxy groups.  While the Examiner believes that this is readily apparent to the skilled artisan, she refers to paragraph 14 of USPGPub 2016/0230006, paragraph 35 of USPGPub 2010/0282470 and paragraph 53 of USPGPub 2009/0314180.  The composition in the WO reference cures by heating.  There is no teaching or suggestion of crosslinking or any reaction between the amine functional polyamide and vegetable oil.  Adding a reactant (an epoxidized vegetable oil) to the composition in the WO reference will alter the cure chemistry and the properties of the final composition.  While combining prior art elements according to known methods to yield predictable results is an obviousness rationale, in this combination the results would not be predictable since unintentional crosslinking and curing will occur.  
Perhaps if the JP reference provided motivation to add the epoxidized vegetable oil one could still ponder if the invention was obvious but given the fact that one has no actual reason to add the epoxidized vegetable oil, obviousness is lacking.  That is, this combination also lacks the obviousness rationale of some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
12/16/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
	


    
        
            
        
            
    

    
        1 Corresponding to US 9,752,044 and 2015/0050439, cited in the attached PTO-892.
        2 Corresponding to US 4,623,680, cited in the attached PTO-892.